UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7397


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TONY ALFORENZO WALKER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:93-cr-00084-AWA-1; 2:98-cv-01415-JCC)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tony Alforenzo Walker, Appellant Pro Se.   Benjamin L. Hatch,
Assistant  United  States  Attorney, Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Tony Alforenzo Walker seeks to appeal the district court’s

order     denying       his     Fed.     R.       Civ.    P.      60(b)     motion    for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                   The order is not appealable

unless    a    circuit       justice    or    judge      issues    a   certificate     of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2012).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by     demonstrating       that

reasonable      jurists        would    find       that    the      district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural         grounds,       the   prisoner       must

demonstrate      both    that     the    dispositive           procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Walker has not made the requisite showing.                       Accordingly, we deny

a certificate of appealability and dismiss the appeal.                          We deny

Walker’s      motion    for    reconsideration.            We     dispense   with     oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3